Citation Nr: 0100554	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  91-43 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder secondary to service-connected lumbosacral strain 
with osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He was rated incompetent in May 1993, and his spouse 
(hereinafter referred to as the "appellant") was 
subsequently appointed as "Spouse Payee."  See 38 C.F.R. 
§ 1.524 (2000).

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board and remanded for 
additional development in July 1992, August 1994, March 1996, 
and June 1997.  In June 1998, the Board upheld the RO's 
denial of the claim.  The appellant filed a timely appeal to 
the United States Court of Veteran's Claims (Court).

In April 1999, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the appellant's 
attorney filed a joint motion to vacate the Board's decision 
and to remand this matter for development and readjudication.  
The Court granted the joint motion that month, vacating and 
remanding the case to the Board.

In June 1998, the Board noted that statements made by the 
American Legion in this case had been construed as a claim 
for a total rating based on individual unemployability.  The 
RO's attention was directed to this claim for action deemed 
appropriate.  It is unclear what action, if any, has been 
performed.  The RO's attention is again directed to this 
claim for any action deemed appropriate.






REMAND

An independent medical opinion (IME) was obtained at the 
request of the Board in June 2000.  A copy of this medical 
opinion was submitted to the appellant's representative that 
month.  Additional written argument was submitted in August 
2000.  At that time, the representative indicated that the 
appellant wished a hearing at the Board.  

A hearing at the Board was scheduled for January 11, 2001.  
In November 2000, the appellant canceled this hearing.  At 
this time, she requested a hearing before a Member of the 
Board at the RO in St. Petersburg, Florida.  Accordingly, in 
order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board in 
St. Petersburg, Florida, in the order 
that this request was received relative 
to other cases on the docket for which 
hearings are scheduled to be held within 
this area.  

The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


